Title: To James Madison from Peter F. DuBourg, 30 August 1813 (Abstract)
From: DuBourg, Peter F.
To: Madison, James


30 August 1813, New Orleans. “The trust which you have been pleased to repose in me, by confering on me the appointment of Collector of the Customs for the District of Mississipi has been duly appreciated and will always claim my warmest and liveliest acknowledgement. Unknown to your Excellency I have merited your Support, I shall by an unremitting activity, and fidelity in the discharge of my duties, try to deserve a continuance of your good offices and the approbation of my Government.”
